EbviN, J.
The assignments of error raise these questions:
1. Did the court err in refusing to dismiss the action upon a compulsory nonsuit as to the defendant Bowen after all the evidence was in ?
2. Did the court commit prejudicial error in its charge to the jury ?
The trial judge rightly refused the motion of the defendant Bowen for an involuntary nonsuit. The testimony tending to show that the goods were furnished by plaintiff to "Weaver on Bowen’s credit and on the strength of Bowen’s unconditional promise to pay for them was sufficient to make Bowen’s liability to plaintiff for the unpaid portion of the sale price a question for the jury. Noland Co., Inc., v. Jones, 211 N.C. 462, 190 S.E. 720; Brown v. Benton, 209 N.C. 285, 183 S.E. 292; Beck v. Halliwell, 202 N.C. 846, 163 S.E. 747; Tarkington v. Griffield, 188 N.C. 140, 124 S.E. 129; Taylor v. Lee, 187 N.C. 393, 121 S.E. 659; Ford v. Moore, 175 N.C. 260, 95 S.E. 485; Whitehurst v. Padgett, 157 N.C. 424, 73 S.E. 240; Peele v. Powell, 156 N.C. 553, 73 S.E. 234; Sheppard v. Newton, 139 N.C. 533, 52 S.E. 143; White v. Tripp, 125 N.C. 523, 34 S.E. 686; Morrison v. Baker, 81 N.C. 76; Neal v. Bellamy, 73 N.C. 384.
The exceptions to the charge require no elaboration. One of them is addressed to a statement of contentions legitimately arising on the evidence. The others challenge instructions embodying sound legal propositions.
Since the trial was free from legal error, the judgment of the lower court will be upheld.
No error.